Citation Nr: 1817869	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957 and from April 1957 to March 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  The Veteran filed his claim for unemployability first in October 2013 and again in December 2015.  The RO has indicated that the Veteran has not provided information about his employers.  However, in his October 2013 application, the Veteran provided contact information for his then-current employer at which he was earning $740 per month.  He was working at that time in Veteran's outreach.  His VA treatment notes reflect that the Veteran continued working two days per week into 2014, and a March 2015 VA treatment note indicates that he had stopped volunteering because of a conflict with his manager.  It is unclear whether he was still working at that time, but on his December 2015 application, the Veteran did not list any employers.  Therefore, it appears that the Veteran has provided information regarding his employer during the period pertinent to the appeal.  

The Veteran was afforded a VA examination to determine the extent of his service-connected PTSD in October 2017.  In the examination, it was noted that although the Veteran's treatment records following his last examination show that he was cooking and swimming, he now quite limited and his grandchildren assist with his activities of daily living.  Upon review, however, the Board notes that an a separate October 2017 Aid and Attendance examination revealed that that the Veteran no longer drives because of vision problems, and he requires assistance with bathing and grooming as a result of his non service-connected tremors.  This examiner also noted that the Veteran's non service-connected COPD results in difficulty walking, bathing, cooking, and doing house work.  Accordingly, it appears that the Veteran's limited activities are attributable to non service-connected disabilities.  As a result, a medical opinion which describes the functional impact of the Veteran's service-connected PTSD is required. 

Accordingly, the claim is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include contacting the Veteran's last known employer, as reported on his October 2013 application for benefits, for information regarding his employment.

2.  Request review of the claims file and discussion by an appropriate VA examiner to address the functional impact of the Veteran's service-connected PTSD for the purpose of evaluating entitlement to TDIU. If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  

(a) Considering the Veteran self-report, coupled with the multiple examination findings, and review of the pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected PTSD on his ability to perform the physical and mental acts required for employment.

(i) The examiner should address functions of the mind to include concentration, focus, attention, memory, ability to understand directions, etc. 

(ii) The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected PTSD.

(iii) The examiner should refrain from commenting on whether the Veteran is employable.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals



